DETAILED ACTION
The Amendment filed September 16, 2021 and Arguments/Remarks Made in an Amendment filed 2/1/2022 have been entered. Claims 1 and 6-9 have been amended. Claim 5 has been canceled. Currently, claims 1-4 and 6-11 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4 and 6-11, Dalisdas in view of Palfenier represents the best art of record. However, Dalisdas in view of Palfenier fails to encompass all of the limitations of currently amended independent claim 1.
Specifically, the Examiner agrees with the Applicant that Dalisdas in view of Palfenier fails to critically teach a wheel speed sensor which specifically includes a cap comprising a cylindrical sidewall and wherein the sensor has a clamping device which is connected so as to be integral to the cap and/or is integrated in the cap, the clamping device comprising a plurality of spring elements that are formed in one piece with the cylindrical sidewall by being punched out of the cylindrical sidewall (see Applicant Arguments/Remarks Made in an Amendment, filed 2/1/2022, pages 2 and 3).
Hence the best prior art or record fails to teach the invention as set forth in independent claim 1 the examiner can find no teachings for a wheel speed sensor which specifically includes a cap comprising a cylindrical sidewall and wherein the sensor has a clamping device which is connected so as to be integral to the cap and/or is integrated in the cap, the clamping device comprising a plurality of spring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855